NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

FRANK PALACIOS,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee.

2012-5028

Appeal from the United States Court of Federal
Claims in case no. 11-CV-259, Senior Judge Robert H.
Hodges, Jr.

ON MOTION

Before RADER, Chief Judge, and GAJARSA and REYNA,
C'ircuit Judges.

PER cUmAM.
l 0RDER

Frank Palacios submits a petition for rehearing en
banc. The petition is before this panel pursuant to Inter-
nal Operating Procedure # 14(2)(a), which states that a
petition for rehearing en banc which does not also include

PALACIOS V. US 2

a petition for panel rehearing shall nonetheless first be
transmitted to the panel that heard the case.

Upon consideration thereof,

IT Is ORDERED THAT:

(1) The panel denies the petition to the extent that
Palacios seeks panel rehearing of the order summarily
affirming the judgment of the Court of Federal Claims.

(2) The petition shall be circulated to the full court
for its review along with a copy of this order.

FoR THE CoURT

 0 1  /sl Jan Horbaly
Date J an Horbaly
Clerk

cc: Michael D.J. Eisenberg, Esq. .

Daniel B. Volk, Esq.

FlLED
325 “"°“r?£‘l‘§l§’§»‘.l"&§tt?rr“°“
JUN 0 7 2012
JANHURBALV

CLBK